                           2:03-cr-20004-MMM # 250         Page 1 of 9
                                                                                                     E-FILED
                                                                  Thursday, 08 October, 2020 09:59:13 AM
                                                                             Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
              Plaintiff,                    )
                                            )
       v.                                   )               Case No. 03-20004
                                            )
ROSS THACKER,                               )
                                            )
              Defendant.                    )

                                   ORDER AND OPINION

       This matter is now before the Court on Defendant Thacker’s Motions for Compassionate

Release (Docs. 240 and 244) and the Government’s Response (Doc. 248). For the reasons set

forth below, Defendant’s Motions are DENIED.

                                         BACKGROUND

       On April 19, 2004, Defendant Thacker appeared for a jury trial. On April 22, 2004, the jury

returned a verdict of guilty on Counts 5 and 6 of the Superseding Indictment and a mistrial was

declared on Counts 1 and 2. On May 3, 2004, Defendant was retried and found guilty of Counts 1

and 2. In sum, Defendant was found guilty of two counts of robbery and two counts of carrying a

firearm in furtherance of a crime of violence. (Doc. 187). On March 9, 2005, Defendant was

sentenced to a total of 400 months of imprisonment and five years of supervised release. (Doc.

187). Defendant is currently housed at The Federal Correctional Institution, Gilmer in West

Virginia (FCI Gilmer). (Doc. 244). His projected release date is December 5, 2033. (Id.)

       On August 25, 2020, Defendant filed a pro se Motion for Compassionate Release. (Doc.

240). The Court appointed the Federal Public Defender’s Office to represent him, and on

September 8, 2020, appointed counsel filed an Amended Motion for Compassionate Release on



                                                1
                           2:03-cr-20004-MMM # 250          Page 2 of 9




his behalf. (Doc. 244). On September 21, 2020, the Government filed its Response in opposition

to compassionate release. (Doc. 248). This Order follows.

                                       LEGAL STANDARD

        Before filing a motion for compassionate release, a defendant is required to first request

that the Bureau of Prisons (BOP) file a motion on his behalf. 18 U.S.C. § 3582(c)(1)(A). A court

may grant a motion only if it was filed “after the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or

after 30 days have passed “from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Id.

        The compassionate release statute directs the Court to make three considerations: (1)

whether extraordinary and compelling reasons warrant a sentence reduction; (2) whether a

reduction is consistent with the factors listed in 18 U.S.C. § 3553(a); and (3) whether a reduction

would be “consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1).

        If an inmate has a chronic medical condition identified by the Centers for Disease Control

(CDC) as elevating the inmate’s risk of becoming severely ill from COVID-19, that condition may

satisfy the standard of “extraordinary and compelling reasons.” A chronic condition reasonably

may be found to be “serious” and to “substantially diminish the ability of the defendant to provide

self-care within the environment of a correctional facility.” USSG § 1B1.13, cmt. n.1(A)(ii)(I).

        “The mere presence of COVID-19 in a particular prison cannot justify compassionate

release—if it could, every inmate in that prison could obtain release.” See, e.g., United States v.

Melgarejo, 2020 WL 2395982 at *5 (C.D. Ill. May 12, 2020). Rather, “a prisoner [may] satisfy

the extraordinary and compelling reasons requirement by showing that his particular institution is



                                                2
                           2:03-cr-20004-MMM # 250           Page 3 of 9




facing a serious outbreak of COVID-19 infections, the institution is unable to successfully contain

the outbreak, and his health condition places him at significant risk of complications should he

contract the virus.” Id. at 5–6.

        Finally, a court must deny a sentence reduction unless it determines that a defendant “is

not a danger to the safety of any other person or to the community.” USSG § 1B1.13(2).

                                            DISCUSSION

        A. Eligibility for compassionate release related to Defendant’s health.

        The parties appear to agree that Defendant has exhausted his BOP administrative remedies,

and the Government focuses its response on the merits on Defendant’s claims. The Government

agrees that Defendant, who is thirty-eight years old, has Type 2 diabetes, hypertension, and other

medical issues that appear to be less relevant to COVID-19, including acute periodontists,

hemorrhoids, and hyperlipidemia. The Government further agrees that diabetes increases

Defendant’s risk for severe illness and that hypertension might increase his risk for a severe

infection. However, the Government argues that Defendant’s conditions are treated with

medication and his condition is overall stable. Accordingly, the Government argues that Defendant

is not suffering from “a serious physical or medical condition . . . that substantially diminishes the

ability to provide self-care.” U.S.S.G. § 1B1.13 comment n.1(A)(ii).

        Further, in contrast to some of the other BOP facilities where COVID-19 outbreaks are

uncontrolled, there are currently only three inmates and no staff members who are positive for

COVID-19 at FCI Gilmer where Defendant is housed. (https://www.bop.gov/coronavirus/ last

visited on 10/7/2020). As previously stated, “[t]he mere presence of COVID-19 in a particular

prison cannot justify compassionate release – if it could, every inmate in that prison could obtain

release.” See e.g., United States v. Melgarejo, 2020 WL 2395982 (C.D. Ill. May 12, 2020). Given



                                                  3
                            2:03-cr-20004-MMM # 250          Page 4 of 9




the fairly limited number of infections present at the facility, the Court believes the BOP’s

approach to containing the outbreak at this facility is adequate. Therefore, the Court finds

Defendant has failed to meet his burden of establishing extraordinary and compelling

circumstances justifying his release.

       B. The amendment of 924(c) is not a basis to grant Defendant compassionate release.

       Defendant further argues that the Court should grant his Motion due to his unusually long

sentence and a subsequent change to the law that would subject him to a much lower mandatory

minimum sentence. Defendant argues that Section 403 of the First Step Act, titled “Clarification

of Section 924(c)” explains that Congress intended 18 U.S.C. § 924(c) to be a recidivist statute so

that the enhanced 25-year minimum applies only when a § 924(c) conviction happens after a prior

conviction has become final. Here, Defendant was indicted for two § 924(c) crimes at the same

time. When he was sentenced, he was subject to a 7-year mandatory minimum on one of his

§ 924(c) convictions and a 25-year mandatory minimum on the other because it was considered a

second § 924(c) conviction. Defendant argues that today he would instead be subject to two 7-year

mandatory minimum terms for brandishing a weapon, because the Court imposed a 25-year

mandatory minimum even though his second conviction happened before he had a final conviction

for a § 924(c) violation.

       Defendant makes a variety of arguments that the Court has the power to determine whether

Defendant’s unusually long sentence and the subsequent change to the sentencing law qualify as

an extraordinary and compelling reason to grant relief. Defendant argues that the text of the statute

and legislative history reveal that Congress intended to give courts additional to power to reduce

sentences and expand the use of compassionate release. Defendant further asserts that by revising




                                                 4
                          2:03-cr-20004-MMM # 250           Page 5 of 9




the law regarding § 924(c), Congress was acknowledging that it had previously made a mistake

and that the law was too draconian.

       The current policy statement on compassionate release outlines four categories which

constitute “extraordinary and compelling reasons” as a basis for compassionate release: (1) the

defendant’s medical condition; (2) the defendant’s age; (3) the defendant’s family circumstances;

and (4) “other reasons” as determined by the Director of the BOP. U.S.S.G. § 1B1.13. The

Government describes the enumerated reasons as individualized reasons and argues that making a

sentencing change retroactive is not the sort of individualized reason contemplated in the

sentencing guidelines. Plaintiff argues that his sentence could fall under the “other reasons”

category because the fact that he was subject to the more draconian sentencing guideline that is no

longer applicable is unfair to him.

       As the Government points out, the determination of the retroactivity of a statutory

provision is made by Congress. Dorsey v. United States, 567 U.S. 260, 274 (2012). It is generally

presumed that a change to criminal penalties does not apply retroactively, unless Congress

provides otherwise. Id. at 272; see also Middleton v. City of Chicago,578 F.3d 655, 662 (7th Cir.

2009) (“a court should not apply a newly enacted statutory provision retroactively unless Congress

has clearly mandated such an extension.”). The controlling statute, 1 U.S.C. § 109, provides: “The

repeal of any statute shall not have the effect to release or extinguish any penalty, forfeiture, or

liability incurred under such statute, unless the repealing Act shall so expressly provide, and such

statute shall be treated as still remaining in force for the purpose of sustaining any proper action

or prosecution for the enforcement of such penalty, forfeiture, or liability.” Here, Congress stated

its intent explicitly that “[t]his section, and the amendments made by this section, shall apply to

any offense that was committed before the date of enactment of this Act, if a sentence for the



                                                 5
                          2:03-cr-20004-MMM # 250             Page 6 of 9




offense has not been imposed as of such date of enactment.” First Step Act § 403(b). Given that

Defendant was sentenced before December 21, 2018, Section 403 does not apply in this case, and

Defendant’s sentence remains intact. The Court is not persuaded that the statute related to

compassionate release can be used to avoid Congress’s explicit language and find that this statute

is retroactive for some defendants. Congress knows how to make a sentencing change retroactive;

it did not do so here. This Court cannot read retroactivity into the guidelines or the statute without

clear language indicating that it is appropriate for the Court to do so.

        Additionally, the first appellate decision on a similar issue agreed with the Government’s

view. In United States v. Saldana, the Tenth Circuit held that compassionate release is not available

based on a change in sentencing law that would produce a lower sentence today. United States v.

Saldana, -- F. App’x --, 2020 WL 1486892 (10th Cir. Mar. 26, 2020). The Tenth Circuit stated:

“neither the § 1B1.13 commentary nor BOP Program Statement 5050.50 identify post-sentencing

developments in case law as an ‘extraordinary and compelling reason’ warranting a sentence

reduction.” Accordingly, the Tenth Circuit held that courts lack jurisdiction to reduce a sentence

on this basis.

        While the Seventh Circuit has not directly addressed this issue, another judge from this

district addressed a similar issue where the defendant would have faced a lower guideline sentence

range because under Johnson v. United States, 576 U.S. 591 (2015), one of his predicate offenses

would no longer qualify as a crime of violence such that he would be subject to the career offender

guidelines. United States v. Thomas, No. 10-30046, 2020 WL 4917730, at *1 (C.D. Ill. Aug. 21,

2020). There, the court considered the fact that the defendant’s sentence would likely be over had

he not been subject to the career offender guidelines as one factor in considering Defendant’s

request for compassionate release. The court also considered the COVID-19 outbreak at the



                                                  6
                          2:03-cr-20004-MMM # 250            Page 7 of 9




defendant’s institution, the defendant’s lack of risk factors related to COVID-19, and that the

defendant had little time remaining on his sentence. Id. The court still concluded that the defendant

had not shown extraordinary and compelling circumstances to warrant compassionate release.

       The Court acknowledges that other district courts are split on the issue of whether changes

in the law that would result in a substantially lowered sentencing guideline range or a substantially

lower mandatory minimum is an extraordinary and compelling justification for compassionate

release. Indeed, some defendants were subject to mandatory minimums or guideline ranges that

are decades longer than the current sentencing scheme would require. Some district courts find

that result is so unfair that they believe it is an extraordinary and compelling reason to reduce

defendants’ sentences under the compassionate relief statute. See e.g. United States v. Millan, 2020

WL 1674058 (S.D.N.Y. Apr. 6, 2020); United States v. Decator, 2020 WL 1676219 (D. Md. Apr.

6, 2020); United States v. Haynes, 2020 WL 1941478 (E.D.N.Y. Apr. 22, 2020); United States v.

Marks, 2020 WL 1908911, at *7 (W.D.N.Y. Apr. 20, 2020). These cases are not binding on this

court, and many district courts agree that if Congress wished to empower the courts to reduce

sentences on that basis, it needed to do so explicitly. See e.g., United States v. Neubert, 2020 WL

1285624, at *3 (S.D. Ind. Mar. 17, 2020) (“a reduction under § 3582(c)(1)(A) is not warranted

because the disparity between Mr. Neubert’s actual sentence and the one he would receive if he

committed his crimes today is not an ‘extraordinary and compelling circumstance.’ Instead, it is

what the plain language of § 403 [of the First Step Act] requires.”); United States v. Pitts, 2020

WL 1676365, at *7 (W.D. Va. Apr. 6, 2020) (refusing to commit an inappropriate “end-around”

the non-retroactivity of Section 403 of the First Step Act, that amended 924(c) penalties).

       Because Congress has indicated that the relevant statute is not retroactive and because the

compassionate relief guidelines focus on individualized health and family circumstances, this



                                                 7
                           2:03-cr-20004-MMM # 250           Page 8 of 9




Court is unable to conclude that Defendant has presented an “extraordinary and compelling” a

reason to qualify him for compassionate release.

       C. The Court is unable to conclude that Defendant would not be a danger to his
          community.

       In any event, Defendant has not demonstrated that he would not be a danger to his

community. Before releasing a defendant, the Court is required find that a defendant is not a danger

to the community. U.S.S.G § 1B1.13. Based on Defendant’s criminal history and disciplinary

record, the Court is unable to do so here. He is currently imprisoned for a series of robberies and

as the Seventh Circuit observed, during one of the robberies “one of the defendants pistol-whipped

an employee.” United States v. Thacker, 2006 WL 3374174, at *1 (7th Cir. Nov. 11, 2006). Despite

being only twenty-two years old at the time of sentencing, Defendant had 10 criminal history points

from prior convictions for residential burglary, burglary, and armed robbery. (Doc. 187 at ¶¶ 50–

52). He committed the instant offense while on state parole and within two years of release from

state imprisonment. (Id. at ¶ 53). While imprisoned, Defendant has had numerous disciplinary

infractions, including four infractions for assaulting without serious injury, two infractions for

being absent from an assignment, possessing drugs or alcohol, fighting with another person, phone

abuse, and possessing intoxicants. (Doc. 248 at 3). His most recent infraction was from 2019 for

refusing to obey an order, and his most recent fighting charge was from 2014. (Doc. 244 at 16).

The BOP has also assessed Defendant as a high risk of recidivism. (Id.). While Defendant argues

that he has worked hard to prepare himself for life after release by taking dozens of classes, that is

not enough in light of his long history of violent behavior and the BOP’s assessment that he is at

high risk of recidivism.




                                                  8
                       2:03-cr-20004-MMM # 250          Page 9 of 9




                                       CONCLUSION

      For the reasons set forth above, it is ORDERED that Defendant’s Motions [240] and [244]

are DENIED.

      ENTERED this 8th day of October, 2020.

                                             /s/ Michael M. Mihm
                                               Michael M. Mihm
                                           United States District Judge




                                             9
